Citation Nr: 1400819	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-11 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for joint disease, including bilateral hands, elbows, and hips.  

3.  Entitlement to service connection for blackouts with memory loss.  

4.  Entitlement to nonservice-connected pension.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to November 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision. 

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In July 2009 and again in February 2010, the Board remanded this appeal in order for additional evidentiary development to be conducted.  Additionally, the Board obtained a supplementary medical opinion in March 2013.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's claims file reveals that while Social Security Administration (SSA) were at one point obtained and associated with the claims file, the disc containing the records has subsequently become disassociated from the claims file, and the records are not located on the Virtual VA system.  As such, a remand is unfortunately necessitated in order to obtain the records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration, to include all awards of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

